DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 8th August 2022, has been entered.

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 8th August 2022. The amendments in the filed response have been entered. 
Claims 21, 23, 26, 29, 31, 33, 34 and 38 have been amended. 
Claims 1-20, 28 and 37 are confirmed to have been cancelled. 
Claims 21-27, 29-36 and 38-40 are pending in the application and the status of the application is currently pending. 

Claim Objections
Claims 21 and 33 are objected to because of a minor informality that the acronym “NDT” is not defined in the claim. This informality is minor as the name description was removed as part of the amendment. However, the description is required in the claim in order to use the acronym throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21, 24-27, 29-30, 32-35 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna (US 2006/0089912, hereinafter “Spagna”), in view of Galkin (CA 2587557, hereinafter “Galkin”), in view of Monk (US 2005/0107990, hereinafter “Monk”), and in view of York (US 2010/0153168, hereinafter “York”).
Regarding Claims 21 and 33, the claims are interpreted to recite similar content with the amendment, and the claim elements that are similar are shown as taught by the prior art. Spagna teaches 
a [...] device [used to provide a service] ("[0244] 135 After the Electronic Digital Content Store(s) 103 Web Site is updated, the Content 1 13 is available to End-User(s) surfing the Web. [0245] 136 When an End-User(s) finds Content 113 that they want to buy, they click on a content icon, such as a music icon, and the item is added to his/her shopping cart which is maintained by the Electronic Digital Content Store(s) 103. When the End-User(s) completes shopping they submit the purchase request to the Electronic Digital Content Store(s) 103 for processing." See Spagna in [0244]-[0245]);
remotely control at least one operation of the NDT device during an inspection of a machinery asset, the at least one operation being independent of a visual modality ("The End-User Device(s) 109 communicates to this Content Hosting Site(s) 111 when it wants to download the Content SC(s) 630." See Spagna in [0711]; "In this alternate embodiment, instead of downloading Content 1 13 or even the Player Application 195 itself over telecommunications lines such as telephone lines, cable TV, direct TV, the Internet and other wired and wireless communications infrastructure, in this embodiment a computer readable medium is described." See Spagna in [0786]);
the NDT device including at least one sensor configured to acquire sensor data (The NDT device is interpreted to be outside of the claimed invention, where the functions of the NDT device are defined as functions controlled by the mobile device. Thus, the while the system includes the NDT device, the mobile device is coupled to the NDT device, and it could be broadly interpreted as any NDT device), 
a processor configured to download the digital content created by a plurality of entities,
the digital content comprising an executable content that, when executed, causes the NDT device to generate overlay-enhanced views using a synchronization signal ("The End-User Device(s) 109 also provides a variety of additional features and functions like creating play lists, managing the digital content library, displaying information and images during content playback, and recording to external media devices. These functions vary based on the services these applications are supporting and the type of devices the applications are designed for. ... The applications designed to support a PC based web interface Content 113 service consists of two executable software applications: the SC(s) Processor 192 and the Player Application 195. The SC(s) Processor 192 is an executable application which is configured as a Helper Application into the EndUser(s) Web Browser 191 to handle SC(s) File/MIME Types. This application is launched by the Browser whenever SC( s) are received from the Electronic Digital Content Store(s) 103, the Clearinghouse(s) 105, and the Content Hosting Site(s) 111. It is responsible for performing all required processing of the SC( s) and eventually adding Content 113 to the Digital Content Library 196 of the End-User(s). ... The Player Application 195 is a stand-alone executable application which the EndUser(s) loads to perform Content 113 in his Digital Content Library 196, manage his Digital Content Library 196 and create copies of the Content 113 if permitted. Both the Player Application 195 and SC( s) Processor 192 applications can be written in Java, C/C++ or any equivalent software. In the preferred embodiment, the applications can be downloaded from computer readable means such as website." See Spagna in [0782]-[0784]); 
provide an […] ecosystem, the […] ecosystem implemented by executing the executable instructions (See Spagna in [0548]),
a repository of the digital content created by a plurality of entities (Electronic Digital Content Store(s), See Spagna in [0168]);
a public store created by a machinery asset inspection provider included in the plurality of entities and configured to provide the digital content to a customer, wherein the digital content includes training content associated with [an asset] (See Spagna in [0708], [0711], [0176]).
Spagna substantially teaches an ecosystem, where the system of Spagna includes the repository of digital content and a public store created by a plurality of entities and configured to sell the digital content to a customer (as shown in Spagna above).
Spagna substantially teaches the content system communicatively coupled to the EndUser Player Application ("[0244] 135 After the Electronic Digital Content Store(s) 103 Web Site is updated, the Content 113 is available to End-User(s) surfing the Web. [0245] 136 When an End-User(s) finds Content 113 that they want to buy, they click on a content icon, such as a music icon, and the item is added to his/her shopping cart which is maintained by the Electronic Digital Content Store(s) 103. When the End-User(s) completes shopping they submit the purchase request to the Electronic Digital Content Store(s) 103 for processing." See Spagna in [0244]-[0245]).
Spagna does not expressly teach a mobile device that is communicatively coupled to an NDT device.  
However, Galkin does teach communication modes from a mobile device (“In the preferred embodiment, a communication device 125 is coupled to bus 101 through bus 103 for use in accessing other nodes of a network, computer system or other computer peripherals. This communication device 125 may include any of a number of commercially available networking peripheral devices such as those used for coupling to an Ethemet, token ring, lnternet, or wide area network.” See Galkin in pagemark 7, lines 12-17). 
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Spagna to include “methods of coupling to a mobile device”, as taught by Galkin, to support the functions of providing digital content. 
In view of the communication methods used by the mobile device, Spagna, in view of Galkin, further teaches transmitting the digital content to the coupled device ("If library server 260 has an updated or more recent copy of client computer system 214 software or mobile playback device 212 software/firmware, the library server copy is downloaded to replace the outdated version of the corresponding client computer system 214 software or mobile playback device software 212. The software is encrypted, scrambled, and digitally signed in a manner similar to the scrambling and delivery of the digital information files. Changes to the ID list, audio prompts, and other configuration data for playback device 212 can be downloaded in a manner similar to the downloading of software updates from library server 260." See Galkin in pagemark 20, lines 20-27).
Spagna, in view of Galkin, does not expressly teach the digital content is executable by an NDT device during an inspection of machinery.  
However, Monk does teach 
wirelessly connecting to a server managing a plurality of downloadable digital content relating to testing of equipment ("the server 14 initiates the update process by notifying the selected testing device 16 that an update is necessary, via communication 2 10 ... In the next operation, the selected testing device 16 receives the communication from the server 14, and submits an acknowledgment message to the server 14, via communication 220." See Monk in [0035]- [0036]; "The server 14 might be a Network Troubleshooting Center (NTC) operating as a server." See Monk in [0027]; "each server 14 and each testing device 16 include a web server 18, 22 and web applications 20, 24, which are used to communicate between the server 14 and the testing device 16." See Monk in [0032]);
downloading a package of digital content from the [server] ("The selected testing device 16 then proceeds to download the installation package from the server 14, via communication 230, and sends a status update of the download to the server 14, via communication 240." See Monk in [0036]);
executing the downloaded package of digital content ("In a next operation, the testing device 16 prepares the package for installation, via communication 260, which has been downloaded from the server 14 ... In a following operation, the testing device 16, executes the installation package (not shown) downloaded from the server 14, and sends a status update of the execution package to the server 14, via communication 290." See Monk in [0038]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to modify the teachings of Spagna to include “execute the digital content used for a testing device”, as taught by Monk, because it includes the security of the digital content with digital rights management.
The limitation a public store created by a machinery asset inspection provider included in the plurality of entities and configured to provide the digital content to a customer, wherein the digital content includes training content associated with inspecting the machinery asset is descriptive of possible functions of the NDT device, but fails to recite functional elements related to the claimed invention. As recited, the claimed invention is directed to the mobile device coupled to the NDT device. This limitation is substantially taught in view of Monk, as shown above.
Spagna, in view of Galkin and in view of Monk, does not expressly teach equipment for inspection of machinery.  
However, York does teach an inspection device capable of executing the digital content for inspection of machinery ("A media sample is defined to be a photograph, a sequence of photographs, an ultrasonic image, an infrared image, any other type of mechanically, chemically or electromagnetically-obtained image, a video with an audio component, a video without an audio component, or any other visual or set of visual media or the like." See York in [0048]; "This inspection software can generally be best executed by a multi-function handheld device, carried to and used in the physical proximity of an inspection component by the inspector." See York in [0055]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna "the inspection device", as taught by York, because it defines the equipment that is modified and that uses the digital content.
Regarding Claim 24, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 21. Spagna further teaches wherein the digital content comprises nonexecutable digital content (interpreted as a text file: Usage Conditions, See Spagna in [0166]).
Regarding Claim 25, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 24. Spagna, in view of Galkin, in view of Monk, and in view of York, further teaches wherein the non-executable digital content comprises an NDT device manual, a regulatory document or a combination thereof (Usage Conditions, See Spagna in [0166]).
Regarding Claim 26, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 21. Spagna further teaches wherein the NDT ecosystem further comprises a private store configured to [provide] the digital content to the customer, wherein a customer is vetted, and an export controlled store configured to [provide] export controlled digital content to an additional customer, wherein the additional customer is vetted by a government (interpreting the digital content is specific to the customer: "Digital watermarking also provides the means to identify the origin of authorized or unauthorized copies of Content. An initial watermark in the Content is embedded by the content proprietor to identify the content proprietor, specify copyright information, define geographic distribution areas, and add other pertinent information. A second watermark is embedded in the Content at the End-User Device(s) to identify the content purchaser (or licensee) and End-User Device(s), specify the purchase or license conditions and date, and add any other pertinent information." See Spagna in [0158]).
Regarding Claim 27, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 21. Spagna further teaches download the digital content into a memory of the NDT device based on an identifier identifying the machinery asset ("Once an Electronic Digital Content Store(s) 103 completes a valid request for electronic Content 113 from an End-User(s), the Electronic Digital Content Store(s) 103 is responsible for authorizing the Clearinghouse(s) 105 to release the decryption key for the Content 113 to the customer. The Electronic Digital Content Store( s) also authorizes the download of the SC containing the Content 113." See Spagna in [0170]).
Regarding Claim 29 and 38, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 27 and 33. Spagna, in view of Monk, in view of York, further teaches 
analyzing inspection data generated by the NDT device during the inspection of the machinery asset ("GUI measurement objects 72 are for configuring and controlling, from GUI 16, measurements running on a physical agent. GUI measurement objects 72 might also, for example, provide a results view of a measurement. GUI measurement objects 72 would, for example, typically provide for a consistent look and feel for all measurements regardless of the underlying agent type, via the use of common AP Is to configure the measurements and display their results." See Monk in [0040]);
recording the inspection data in a memory of the mobile device ("The scanning of the tag may be done by a corresponding tag reader either embedded in the inspector's handheld device, or embodied in a separate dedicated device, implemented in whichever way is necessary to read the corresponding tag, whether by way of visual identification, radio frequency identification, or the like, and store a record of the scanning operation." See York in [0060]); and
guiding the inspection of the machinery using menu-driven inspection techniques ("GUI test objects 74 would, for example, typically provide for a consistent look and feel for all measurements regardless of the underlying agent type, via the use of common AP Is to configure the measurements and display their results. GUI measurement objects 72 are derivable to create new measurements. Similarly, GUI test objects 7 4 are derivable to create new tests." See Monk in [0041]).
Regarding Claim 30 and 39, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 29 and 38. Spagna, in view of Monk, in view of York, further teaches 
determining one or more of a part replacement schedule, a maintenance schedule, a machinery utilization schedule, a personnel usage schedule, and a new inspection schedule (See Monk in [0041]); and
generating one or more reports associated with the analysis ("In the situation where the unique machine-readable tag deployed at the logical inspection point is found to be in sub-optimal condition, the industrial inspection method 150 proceeds to block 102, where the inspector may report the condition that justifies the suboptimal condition. This reporting may be done in addition to or in lieu of scanning the machine-readable tag." See York in [0045]).
Regarding Claim 31 and 40, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claims 29 and 38. Spagna, in view of Galkin, further teaches providing audio prompts for playback ("If library server 260 has an updated or more recent copy of client computer system 214 software or mobile playback device 212 software/firmware, the library server copy is downloaded to replace the outdated version of the corresponding client computer system 214 software or mobile playback device software 212. The software is encrypted, scrambled, and digitally signed in a manner similar to the scrambling and delivery of the digital information files. Changes to the ID list, audio prompts, and other configuration data for playback device 212 can be downloaded in a manner similar to the downloading of software updates from library server 260." See Galkin in [0040]).
Regarding Claim 32, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 21. Spagna further teaches the plurality of entities comprise an asset owner, an inspection solution provider, a regulatory entity, an asset OEM, an application developer, or a combination thereof ("The Secure Digital Content Electronic Distribution System 100 encompasses several business elements that comprise an end-to-end solution, including: Content Provider(s) 101 or the proprietors of the Digital Content, Electronic Digital Content Store(s) 103, Intermediate Market Partners (not shown), Clearinghouse(s) 105, Content Hosting Site 111, Transmission Infrastructures 107, and End-User Device(s) 109." See Spagna in [0164]).
Regarding Claim 34, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 33. Spagna, in view of Monk, in view of York, further teaches the NDT device is configured to transmit an identifier to the mobile device ("The Content Provider(s) 10 1 may specify through configuration options, what information is prompted for on the product selection interface. Enough information is entered to uniquely identify the product. Optionally, additional fields may be included to request manual entry of the information required to initiate the audio processing phase in parallel with the meta data acquisition. If not provided manually, this information can optionally be retrieved from default configuration settings or from the Database 160 of the Content Provider(s), obtained in the first stage of Meta data Processing as in Automatic Metadata Acquisition Process 803." ... "This information may be entered as part of the product selection process or selected via a customized query interface or Web browser function. Specification of this information enables the product to be scheduled for content processing." ... "If adequate information is provided to enable an automated query to the Database 160 of the Content Provider(s)' 101, the job is queued for Automatic Metadata Acquisition Process 803. If the database mapping table has not been configured for the Automatic Meta data Acquisition Process 803, the job is queued for Manual Meta data Entry Process 804 (see Automatic Metadata Acquisition Process 803 section for details on the Database Mapping Table)." See Spagna in [0548]-[0553]).
Regarding Claim 35, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 33. Spagna, in view of Monk, further teaches the NDT device is further configured to transmit force feedback data associated with the inspection of the machinery asset to the mobile device ("GUI measurement objects 72 are for configuring and controlling, from GUI 16, measurements running on a physical agent. GUI measurement objects 72 might also, for example, provide a results view of a measurement. GUI measurement objects 72 would, for example, typically provide for a consistent look and feel for all measurements regardless of the underlying agent type, via the use of common APIs to configure the measurements and display their results." See Monk in [0040]).
Regarding Claim 38, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 33. Spagna, in view of Galkin, in view of Monk, in view of York, further teaches
implementing a communication protocol between the NDT device and the mobile device, the communication protocol enabling control data communication between the NDT device and the mobile device (See Galkin in pagemark 7, lines 12-17);
analyzing inspection data generated by the NDT device during the inspection of the machinery asset (“GUI test objects 74 might, for example, provide a summary view the correlates results from running measurements. GUI test objects 74 would, for example, typically provide for a consistent look and feel for all measurements regardless of the underlying agent type, via the use of common APIs to configure the measurements and display their results.” See Monk in [0041]);
recording the inspection data in a memory of the mobile device (“The Content Usage Control Layer 505 ensures that the copy of the Content 113 is used in the purchaser's device according to the Store Usage Conditions 519. The Store Usage Conditions 519 may specify the number of plays and local copies allowed for the Content 113, and whether or not the Content 113 may be recorded to an external portable device. The functions in the Content Usage Control Layer 505 keep track of the content's copy/play usage and update the copy/play status.” See Spagna in [0266]); and
guiding the inspection of the machinery using menu-driven inspection techniques (“The control of Content usage is enabled through the End-User Player Application 195 running on an End-User Device(s). The application embeds a digital code in every copy of the Content that defines the allowable number of secondary copies and play backs. Digital watermarking technology is used to generate the digital code, to keep it hidden from other End-User Player Application 195, and to make it resistant to alteration attempts. In an alternate embodiment, the digital code is just kept as part of the usage conditions associated with the Content 113. When the Digital Content 113 is accessed in a compliant End-User Device(s), the End-User Player Application 195 reads the watermark to check the use restrictions and updates the watermark as required. If the requested use of the content does not comply with the usage conditions, e.g., the number of copies has been exhausted, the End-User Device(s) will not perform the request.” See Spagna in [0157]).


Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna, in view of Galkin, in view of Monk, in view of York and further in view Janes (US 2005/0020902, hereinafter "Janes").
Regarding Claim 22, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 21. Spagna, in view of Galkin, in view of Monk, in view of York, does not expressly teach wherein the machinery includes a turbomachinery, a compressor, a pump, a turbo expander, a wind turbine, a hydroturbine, and components of the machinery.
However, Janes teaches wherein the machinery includes a turbomachinery, a compressor, a pump, a turbo expander, a wind turbine, a hydroturbine, and components of the machinery ("Illustratively, in the non-destructive testing application, a device (such as circuit board, a system, an airplane fuselage, or a component) may be subjected to quality assurance testing, e.g., may be operated under real-life or high stress conditions for a certain period of time. After the testing is complete the circuit board, system, airplane fuselage, or component may be analyzed by the three-dimensional imaging system to determine if the device still has the necessary structural integrity, e.g., no cracks in the structure or no warping." See Janes in [0035]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna "three-dimensional imaging system to determine if the device still has the necessary structural integrity", as taught by Janes, defining the specific test based on the updated digital content.
Regarding Claim 23, Spagna, in view of Galkin, in view of Monk, in view of York, and in view of Janes, teaches the limitations of claim 22. Spagna, in view of Galkin, in view of Monk, in view of York, and in view of Janes, teaches wherein the NDT device includes a fiberscope, a robotic pipe inspection device, a robotic crawler, a borescope, a pan-tilt-zoom (PTZ) camera, an ultrasonic inspection device, an X-ray inspection device, an eddy current inspection device, or a combination thereof (See Janes in at least [0035]).
Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna, in view of Galkin, in view of Monk, in view of York and further in view Bransky (US 2010/0018584, hereinafter "Bransky").
Regarding Claim 22, Spagna, in view of Galkin, in view of Monk, and in view of York, teaches the limitations of claim 21. Spagna, in view of Galkin, in view of Monk, in view of York, does not expressly teach transmitting audio data from the mobile device to the NDT device, the audio data including instructions informing an operator of the NDT device of inspection procedures. 
However, Bransky does teach the changes in pressure detected by the piezoelectric actuator ("The piezoelectric actuator translates electric voltage to displacements. In various exemplary embodiments of the invention the displacements are in the nanometer scale at rates in the MHz range. Upon application of an electric field in the thickness direction (the z direction in FIG. 1) a displacement 22 occurs in actuator 20 also in the thickness direction. A displacement directed toward wall 14 results in a mechanical bias in the form of external pressure applied to wall 14 such that the pressure of fluid 18 within microchannel 12 is increased. A displacement directed away from wall 14 releases the bias and reduces the pressure of fluid 18 within microchannel 12. The changes in fluid pressure induce flow changes within micro channel 12. Thus, actuator 20 controls the flow within micro channel 12. ... The microfluidic system of the present embodiments can include a network of micro channels for transporting hundreds or thousands of cells or capsules and directing each cell or capsule to a predetermined location where a certain test is performed." See Bransky in [0083] and [0101]).

Response to Arguments
Applicant’s arguments, filed on 8th August 2022, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: In particular, Applicant respectfully submits that, as agreed upon by the Examiner during the interview, the cited references, individually or in combination, fail to teach or suggest a non-transitory computer readable medium comprising executable instructions which, when executed by a processor, cause the processor to "transmit digital content to an NDT device" and "remotely control at least one operation of the NDT device during an inspection of a machinery asset, the at least one operation being independent of a visual modality", as recited in amended independent claim 21, and similarly recited in amended independent claim 33. The cited references also fail to teach or reasonably suggest the features recited in claims 22-27, 29-32, which depend from amended independent claim 21, and the features recited in claims 34-36 and 38-40, which depend from amended independent claim 33.
In response: The interview suggests using active language to describe the functions of the claimed invention. And it is part of the task of the Examiner to further search and consider the prior art when amendments are received. After further search and consideration, the amendments did change how the art teaches the claimed elements, but the claims remain rejected as obvious over the prior art. The prior art does teach “a mobile device that can transmit digital content to a secondary device that is coupled to the mobile device”, which is shown in the rejections under 103. 
While the limitation “remotely control at least one operation of the NDT device during an inspection of a machinery asset, the at least one operation being independent of a visual modality” was discussed to not be taught by the prior art, but after further search and further consideration, the claim language is not positively reciting functions that are executed by the mobile device that cause the NDT device to perform “at least one operation”. Thus, the cited references reasonably suggest the features recited, as shown in the rejection. The current claims remain rejected as obvious over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685           

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685